ORDER
The Disciplinary Review Board on November 26, 1996, having filed with the Court its decision concluding that RONALD W. SPEVACK of WOODBRIDGE, who was admitted to the bar of this State in 1964, should be reprimanded for failing to comply *273with the recordkeeping provisions of Rule 1:21-6, in violation of RPC 1.15(d), and good cause appealing;
It is ORDERED that RONALD W. SPEVACK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that the Office of Attorney Ethics conduct a compliance audit of respondent’s attorney books and records in January 1998; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.